THE COURT
decided that the evidence was proper in this point of view. That whether it amounted to an acknowledgment or not, was proper for the decision of the jury; and that as the expression, “that he had had experience of it,” could not be made intelligible without connecting them with the plan, which would otherwise be improper to be given in evidence, the whole must of necessity be stated by the witness, but that it was to be regarded by the jury only in reference to the question, whether it amounted to an acknowledgment, or not, and ought not in any other way to prejudice the prisoner.
The jury found the prisoner not guilty.